IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,   : No. 538 MAL 2016
                                :
              Respondent        :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
         v.                     :
                                :
                                :
SUNNY ZHU,                      :
                                :
              Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     No. 539 MAL 2016

              Respondent
                                  Petition for Allowance of Appeal from
                                  the Order of the Superior Court
         v.


SUNNY ZHU,

              Petitioner

COMMONWEALTH OF PENNSYLVANIA,   : No. 540 MAL 2016
                                :
              Respondent        :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
         v.                     :
                                :
                                :
SUNNY ZHU,                      :
                                :
              Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     No. 541 MAL 2016

              Respondent
                                  Petition for Allowance of Appeal from
                                  the Order of the Superior Court
         v.
SUNNY ZHU,

                    Petitioner


                                  ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2016, the Petition for Allowance of

Appeal is DENIED.




       [538 MAL 2016, 539 MAL 2016, 540 MAL 2016 and 541 MAL 2016] - 2